DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 05/19/2022 is acknowledged. Claim 9 remains withdrawn and claims 1-8 are the claims examined below.

Claim Interpretation
Claims 1-8 are directed towards an apparatus (i.e., three-dimensional shaping device). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 04/12/2022 Office action are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over MYERBERG et al. (US 2017/0252820; of record) in view of SUN (US 2017/0028646).
As to claim 1: MYERBERG discloses the claimed three-dimensional shaping device that shapes a shaped object by stacking a layer formed of a shaping material ([0004], [0051], FIG. 1 – three-dimensional printer 100, object 112), the three-dimensional shaping device comprising: a shaping table on which a three-dimensional shaped object as the shaped object and a quality control shaped object are shaped ([0051], [0101], FIG. 1 – build plate 14); an injecting unit including a heating unit and configured to inject the shaping material that is plasticized ([0051], [0066], [0075], [0077], [0080], FIG. 6 – extruder 600, nozzle 602, heating system 606); a moving mechanism configured to move the shaping table and the injecting unit relatively to each other ([0072], [0073]). 
Additionally, MYERBERG discloses the claimed cleaning unit configured to clean the injecting unit ([0008], [0170], [0239]), and a monitoring unit configured to monitor a shaping state of the layer forming the quality control shaped object ([0101], [0110], [0111], [0112], [0113], [0118]); and a control unit configured to control the injecting unit, the moving mechanism, and the monitoring unit to form the layer ([0099], [0100]), wherein the control unit forms the layer forming the three-dimensional shaped object based on a monitoring result of the monitoring unit ([0101], [0110], [0112], [0113], [0115]).
Though, MYERBERG fails to disclose the claimed control unit terminates forming the layer forming the three-dimensional shaped object when the cleaning unit has cleaned the injection unit a number of times greater than a predetermined threshold after the shaping of the shaped object is started. 
However, SUN teaches a three-dimensional printing device including a platform, at least one feed tray, at least one nozzle, a weight sensor and a controller; where the weight sensor is disposed on the feed tray  and is configured to measure an actual weight value of the feed tray, such that if the ideal weight value of the layers being formed on the feed tray are compared with the actual weight value of the feed tray to determine whether printing abnormity is occurred ([0009]). SUN further teaches the controller receiving an actual weight value corresponding to a first layer of the object from the weight sensor and determines whether a weight error is greater than the error threshold to determine whether the printing abnormity is occurred and enables an alert ([0033]). Moreover, SUN states that when the weight error is greater than the error threshold, the controller may stop the printing procedure of the 3D object ([0033]). 
Furthermore, SUN teaches when the nozzle is jammed by the printing material and cannot smoothly feed the printing material, the 3D printing device may detect that the nozzle is unable to provide an expected amount of material in real-time during the printing period and stops the printing to send an alert to the user so that the user can execute a further operation according to the alert of the 3D printing device ([0010]). Thus, the actual weight value from the weight sensor is a function of the nozzle and whether or not it is clean. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the weight sensor (i.e., monitoring) taught by SUN into the device of MYERBERG in order to detect that the nozzle is unable to provide an expected amount of material in real-time during the printing period and stops the printing when an error is greater than a threshold error. SUN recognizes doing so to be advantageous as it allows for an improvement in the printing quality and aids in reducing the waste of printing material ([0007], [0010]). 
As to claim 2: MYERBERG and SUN remain as applied above. MYERBERG, modified by SUN, further read on the claimed wherein the monitoring unit monitors, as the shaping state, a temperature of the layer forming the quality control shaped33 object formed on the shaping table, and the control unit forms the layer when the temperature is equal to or lower than a predetermined temperature ([0101], [0112], [0113], [0114], [0115]).
As to claim 3: MYERBERG and SUN remain as applied above. MYERBERG, modified by SUN, further read on the claimed wherein the monitoring unit monitors, as the shaping state, a shape of the layer forming the quality control shaped object formed on the shaping table, and the control unit forms the layer when the shape is within a predetermined range ([0101], [0112], [0113], [0114], [0115]).
As to claim 4: MYERBERG and SUN remain as applied above. MYERBERG, modified by SUN, further read on the claimed wherein the monitoring unit monitors, as the shaping state, surface roughness of the layer forming the quality control shaped object formed on the shaping table, and the control unit forms the layer when the surface roughness is within a predetermined range ([0101], [0112], [0113], [0114], [0115]).
As to claim 5: MYERBERG and SUN remain as applied above. MYERBERG, modified by SUN, further read on the claimed wherein the monitoring unit monitors, as the shaping state, a color tone of a surface of the layer forming the quality control shaped object formed on the shaping table, and 34 the control unit forms the layer when the color tone of the surface is smaller than a predetermined value ([0101], [0112], [0113], [0114], [0115]).
As to claim 6: MYERBERG and SUN remain as applied above. MYERBERG, modified by SUN, further read on the claimed wherein the control unit controls the moving mechanism and the injecting unit so as to clean the injecting unit by the cleaning unit when the shape or the surface roughness of the layer forming the quality control shaped object monitored by the monitoring unit is not within the predetermined range ([0008], [0170], [0239], [0101], [0113], [0115]).
As to claim 7: MYERBERG and SUN remain as applied above. MYERBERG, modified by SUN, further read on the claimed wherein the control unit moves the shaping table and the injecting unit relatively to each other in order to form quality control shaped portions forming the layer ([0072], [0073], [0099]), and forms at least one of the quality control shaped portions when shaping the layer forming the quality control shaped object, and the control unit controls, when the at least one of the quality control shaped portions is not in a state consistent with shaping data as a result of the monitoring, the shaping table and the injecting unit so as to form a new quality control shaped portion that is not adjacent to the at least one of the quality control shaped 35 portions ([0101], [0112], [0113], [0114], [0115]).
As to claim 8: MYERBERG and SUN remain as applied above. MYERBERG, modified by SUN, further read on the claimed wherein the control unit moves the shaping table and the injecting unit relatively to each other in order to form quality control shaped portions forming the layer ([0072], [0073], [0099]), and forms at least one of the quality control shaped portions when shaping the layer forming the quality control shaped object, and the control unit controls, when the at least one of the quality control shaped portions is in a state consistent with shaping data as a result of the monitoring, the shaping table and the injecting unit so as to form a plurality of new quality control shaped portions that are adjacent to the at least one of the quality control shaped portions to complete the layer ([0101], [0112], [0113], [0114], [0115]).

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 05/19/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claims. SUN (US 2017/0028646) was determined, as discussed in the rejections above, to read on the claimed terminating shaping when the cleaning unit has cleaned the injection unit a number of times greater than a predetermined threshold after the shaping of the shaped object is started.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743